Citation Nr: 0117203	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1974.  He died in November 1999.  The appellant is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2000, 
from the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (2000).

In this case, the record shows that the veteran died in 
November 1999.  The immediate cause of his death, listed on 
the death certificate was sepsis.  Other significant 
conditions noted to be contributing to death but not 
resulting in the underlying cause were noted to be psoriasis, 
alcohol abuse and post-traumatic stress disorder (PTSD).  At 
the time of his death, service connection was in effect for 
the following disabilities:  PTSD, rated as 30 percent 
disabling; residuals of a fracture of the left femur, rated 
as 30 percent disabling; and healed fracture of the right 
ilium, rated as noncompensably disabling.  The appellant 
argues that service connection for the cause of the veteran's 
death is warranted because his PTSD was service connected and 
PTSD was noted as a significant condition contributing to 
death.

The Board notes that an effort was made to contact Dr. Smith, 
the physician who signed the veteran's death certificate.  
This effort was unsuccessful.  At her personal hearing, via 
videoconference before the undersigned, the appellant stated 
that she had been informed that Dr. Smith had left the VA 
hospital in Columbia and that he was now practicing at 
Richland Memorial Hospital.  The appellant further testified 
that Dr. Smith had told her that the veteran's self neglect 
was secondary to his PTSD.  Medical records contained in the 
claims folder indicate that the veteran's sepsis was of 
unknown origin, but that it may have developed secondary to 
his skin condition.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein.  Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to contact Dr. 
Smith at Richland Memorial Hospital.  He 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any of the disabilities which 
caused or contributed to the veteran's 
death were related to his military 
service, any incident therein, or any 
service- connected disability.  A 
complete rationale for all opinion 
expressed by the physician should be 
provided.  The claims folder and a copy 
of this remand should be provided to Dr. 
Smith.

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




